As Amended on Denial of Rehearing Nov. 2, 2001.Before KOZINSKI and GOULD, Circuit Judges, and SCHWARZER,* Senior District Judge.*705MEMORANDUM **Amber Holm, a former employee of Washington State Penitentiary (WSP), asserts a claim under the Americans With Disabilities Act (ADA), 42 U.S.C. §§ 12111-12112. The magistrate judge granted summary judgment for WSP and we affirm.Because WSP is an agency of the State of Washington, Holm’s claim, insofar as it seeks money damages, is barred by Board of Trustees v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001). To the extent Holm seeks injunctive relief, such as expungement or revision of employment records or reinstatement, relief could be sought only against individual defendants, not WSP, and none are named. See Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908). Finally, Holm’s attempt to assert a claim under Title II of the ADA is barred by our decision in Zimmerman v. Oregon Department of Justice, 170 F.3d 1169 (9th Cir.1999) (Title II does not apply to employment).We vacate, as improperly granted, the part of the district court’s judgment dismissing with prejudice plaintiffs hostile work environment claims, because these claims were not before the court. In all other respects, we affirm the district court’s judgment.VACATED in part and AFFIRMED in part. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.